



Exhibit 10.26


Execution Version


Employment Agreement


This Employment Agreement (this “Agreement”), dated as of December 11, 2015, is
made by and between DENTSPLY International Inc., a Delaware corporation
(together with any successor thereto, the “Company”), Sirona Dental Systems,
Inc. (“Sirona”) (solely for the purposes of Section 1(b)) and Jeffrey T. Slovin
(“Executive”) (collectively referred to herein as the “Parties”).


RECITALS


A.
It is the desire of the Company to assure itself of the services of Executive
effective as of the Effective Date and thereafter by entering into this
Agreement.



B.
Executive and the Company mutually desire that Executive provide services to the
Company on the terms herein provided.



AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:


1.            Employment.


(a)          General. Effective on the consummation of the transactions
(including without limitation the merger (“Merger”)) contemplated by the
Agreement and Plan of Merger (“Merger Agreement”) by and among DENTSPLY
International Inc., Sirona and Dawkins Merger Sub, Inc., dated September 15,
2015 (the “Effective Date”), the Company shall employ Executive and Executive
shall remain in the employ of the Company, for the period and in the position
set forth in this Section 1, and subject to the other terms and conditions
herein provided. In the event the above-mentioned closing does not occur for any
reason, this Agreement shall not become effective and shall be null and void and
of no force or effect.


(b)          This Agreement shall supersede and replace the Employment Agreement
made as of June 14, 2006 between Sirona, and its subsidiary Schick Technologies,
Inc. and Executive, as amended through the date hereof (the “Prior Agreement”),
which shall terminate and no longer be effective as of the Effective Date.
Notwithstanding any provision pursuant to any equity incentive compensation plan
of Sirona or any agreement thereunder to the contrary, Executive hereby waives
vesting in any award subject thereto that otherwise would vest solely by reason
of consummation of the Merger and, such awards shall be assumed by and converted
into awards of the Company (as adjusted as of the Effective Time in accordance
with the provisions of the Merger Agreement) (the “Waived Awards”). Executive
shall vest in full in the Waived Awards upon termination of his employment
without Cause, his resignation for Good Reason, or his termination as a result
of Disability or death. Sirona is party to this Agreement solely for purposes of
this Section 1(b).


(c)          Employment Term. The term of employment under this Agreement (the
“Term”) shall be for the period beginning on the Effective Date, and ending on
the third anniversary of the Effective Date, subject to earlier termination as
provided in Section 3. The Term shall automatically renew for additional twelve
(12) month periods unless no later than ninety (90) days prior to the end of the
applicable Term either party gives written notice of non-renewal (“Notice of
Non-Renewal”) to the other in which case Executive’s employment will terminate
at the end of the then-applicable Term, subject to earlier termination as
provided in Section 3. Notwithstanding the foregoing, in the event that any
Notice of Non-Renewal given by the Company indicates that the Company is willing
to continue Executive’s employment under the terms of a new agreement, then
Executive and the Company shall negotiate in good faith regarding the terms of
such new agreement. If Executive and the Company have not agreed on the terms of
a new agreement within 150 days following the date of such Notice of Non-Renewal
(the “Negotiation Term”), then Executive’s employment shall terminate upon
expiration of the Negotiation Term, unless otherwise agreed by the Company and
Executive.


(d)          Position and Duties. Executive shall serve as Chief Executive
Officer of the Company reporting to the Board of Directors of the Company (the
“Board”) through the Executive Chairman of the Company with such
responsibilities, duties and authority established in the Company’s bylaws,
certificate of incorporation and Corporate Guidelines/Policies all as in effect
on the Effective Date, as they may be modified from time to time in accordance
with their terms, or as normally associated with such position and as may from
time to time be assigned to Executive by the Board. Executive shall also serve
as a member of the Board of Directors of the Company. Executive shall devote
substantially all of Executive’s working time and efforts to the business and
affairs of the Company (which shall include service to its Affiliates) and shall
not engage in outside business activities (including serving on outside boards
or committees) without the consent of the Board, provided that Executive shall
be permitted to (i) manage Executive’s personal, financial and legal affairs,
(ii) participate in trade associations, (iii) serve on the board of directors of
not-for-profit or tax-exempt charitable organizations, and (iv) with Board
approval, serve on the board of directors or similar board of for-profit
organizations, in each case, subject to compliance with this Agreement and
provided that such activities do not materially interfere with Executive’s
performance of Executive’s duties and responsibilities hereunder. Executive
agrees to observe and comply with the rules and policies of the Company and its
subsidiaries as adopted by the Company or its Affiliates from time to time, in
each case as amended from time to time, as set forth in writing, and as
delivered or made available to Executive (each, a “Policy”).


(e)          Principal Place of Employment. On the Effective Date Executive’s
principal office location is Bensheim, Germany. The Parties agree that Executive
will relocate his principal office to the Company’s headquarters or such other
principal office or offices, as appropriate for the performance of his duties,
as determined in consultation with the Executive Chairman and the Board. The
Parties understand that given the nature of Executive’s duties, Executive will
be required to travel and perform services at locations other than his principal
office from time to time.


2.            Compensation and Related Matters.


(a)          Annual Base Salary. During the Term, Executive shall receive a base
salary at a minimum rate of $950,000 per annum, which shall be paid in
accordance with the customary payroll practices of the Company and shall be
pro-rated for partial years of employment. Such annual base salary shall be
subject to annual review and increase by the Board (such annual base salary, as
it may be increased from time to time, the “Annual Base Salary”).


(b)          Bonus. With respect to each fiscal year of the Company, Executive
will be eligible to participate in an annual incentive program established by
the Board. Executive’s annual incentive compensation under such incentive
program, (the “Annual Bonus”) shall be targeted at 130% of his Annual Base
Salary (the “Target Bonus”), pro-rated for the fiscal year in which the Term
commences, with the expectation that the bonus will scale upward and downward
based on actual performance, as determined by the Board, such that the actual
Annual Bonus payable to Executive may be greater than, equal to or less than the
Target Bonus. The Annual Bonus shall be based upon the achievement of Company
and/or individual performance metrics as established by the Board. The Annual
Bonus for a fiscal year will be paid no later than the fifteenth day of the
third month following the end of such fiscal year.


(c)          Long-Term Incentive. Prior to the first anniversary of the
Effective Date, the Company will adopt a broad-based equity compensation plan
and will grant Executive equity incentive awards (or other long-term incentive
compensation) with a grant date fair value of at least $4,815,000. The type of
award and specific terms and conditions of such awards will be determined by the
compensation committee of the Board.


(d)          Benefits. During the Term, Executive shall be eligible to
participate in employee benefit plans, programs and arrangements generally
available from time to time to other similarly situated senior executives of the
Company in the jurisdiction of Executive’s principal office location. Upon
Executive’s relocation to the United States he shall be entitled to
participation in the Company’s Supplemental Employee Retirement Plan (the “SERP
Benefits”) on terms not less favorable than as in effect immediately prior to
the Merger or receive replacement benefits of equivalent value thereto. The
Company shall recognize Executive’s past service with Sirona (and any subsidiary
or predecessor thereto) for all purposes (including vesting, eligibility to
participate and level of benefits under all Company employee benefit plans and
arrangements in which Executive is eligible to participate, except to the extent
applying such service credit would result in a duplication of benefits).


(e)          Paid Time Off. During the Term, Executive shall be entitled to at
least twenty five (25) days, on an annualized basis, of paid personal leave in
accordance with the Company’s Policies. Any vacation shall be taken at the
reasonable and mutual convenience of the Company and Executive.


(f)          Business Expenses. During the Term, the Company shall reimburse
Executive for all reasonable travel and other business expenses incurred by
Executive in the performance of Executive’s duties to the Company in accordance
with the Company’s expense reimbursement Policy.


(g)          Relocation and Repatriation. The Company will provide, or reimburse
Executive, for the following:


(i)          Reasonable expenses relating to relocating Executive’s household
from Germany to one location in the United States (the “Relocation Expenses”);


(ii)         The Company will also pay Executive an additional amount such that,
after payment by Executive of all taxes (which taxes shall be calculated based
on the highest combined federal and state personal income tax rates applicable
in the year of such payment) imposed in respect of the Relocation Expenses which
are not deductible by Executive for federal income tax purposes, Executive
retains an amount equal to the Relocation Expenses;


(iii)        The Company will make Executive whole on an after-tax basis for
German employment income and other applicable taxes on Executive’s remuneration
(regardless of when paid or incurred) in excess of the tax Executive would owe
if such remuneration was subject only to federal, state and local taxation
applicable at Executive’s fiscal domicile prior to relocation to Germany, with
such tax equalization to be calculated by the Company’s outside accounting firm
and paid with the monthly payroll; and


(iv)        Until Executive has completed his relocation and repatriation back
to the United States and for all periods which Executive has tax liability
exposure therefore, the Company will provide and pay for Executive’s tax filings
(including any amended tax filings, if necessary) and advice in Germany and the
United States with regard to Executive’s remuneration earned or granted while
domiciled in Germany and any implications raised as a result of Executives
repatriation, and any tax liability (including interest and penalties) to which
Executive may be exposed due to insufficient amounts being withheld from
Executive’s compensation for tax purposes.


(h)          Expatriate Benefits. With respect to when Executive’s principal
place of employment is or was in Germany, Executive shall be entitled to
expatriate benefits in accordance with Sirona’s expatriate Policy as in effect
at the time of the Merger, including but not limited to automobile, schooling
and housing allowances. Upon Executive’s repatriation to the United States,
Executive shall no longer be eligible for such expatriate benefits.


3.            Termination.


Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:


(a)          Circumstances.


(i)          Death. Executive’s employment hereunder shall terminate upon
Executive’s death.


(ii)         Disability. If Executive has incurred a Disability, as defined
below, the Company may terminate Executive’s employment.


(iii)        Termination for Cause. The Company may terminate Executive’s
employment for Cause, as defined below.


(iv)        Termination without Cause. The Company may terminate Executive’s
employment without Cause.


(v)         Resignation from the Company for Good Reason. Executive may resign
Executive’s employment with the Company for Good Reason, as defined below.


(vi)        Resignation from the Company without Good Reason. Executive may
resign Executive’s employment with the Company without Good Reason.


(b)          Notice of Termination. Any termination of Executive’s employment by
the Company or by Executive under this Section 3 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other party hereto (i) indicating the specific termination provision in this
Agreement relied upon, (ii) setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, if applicable, and (iii) specifying
a Date of Termination which, if submitted by Executive pursuant to paragraph
(a)(vi), shall be at least ninety (90) days following the date of such notice (a
“Notice of Termination”); provided, however, that in the event that Executive
delivers a Notice of Termination to the Company, the Company may, in its sole
discretion, change the Date of Termination to any date that occurs following the
date of Company’s receipt of such Notice of Termination and is prior to the date
specified in such Notice of Termination. A Notice of Termination submitted by
the Company may provide for a Date of Termination on the date Executive receives
the Notice of Termination, or any date thereafter elected by the Company in its
sole discretion. In the event of a dispute over Cause or Good Reason, either
Party may introduce newly discovered or newly arising evidence in support of or
in opposition to its Cause or his Good Reason.


(c)          Company Obligations upon Termination Not in Connection with Change
in Control. Upon termination of Executive’s employment pursuant to any of the
circumstances listed in Section 3(a), Executive (or Executive’s estate) shall be
entitled to receive the sum of: (i) the portion of Executive’s Annual Base
Salary earned through the Date of Termination, but not yet paid to Executive;
(ii) any paid time off that has been accrued but unused in accordance with the
Company’s Policies; (iii) any reimbursements owed to Executive pursuant
to Section 2(f), (g), or (h); (iv) any amount accrued and arising from
Executive’s participation in, or benefits accrued under any employee benefit
plans, programs or arrangements, which amounts shall be payable in accordance
with the terms and conditions of such employee benefit plans, programs or
arrangements; (v) except in the case of a termination of Executive’s employment
for Cause pursuant to Section 3(a)(iii), any earned but unpaid Annual Bonus for
the prior fiscal year, and (vi) except in the case of a termination of
Executive’s employment for Cause pursuant to Section 3(a)(iii) or his
resignation without Good Reason pursuant to Section 3(a)(vi), Executive shall
immediately vest in his Waived Awards as provided in Section 1(b) and such
Waived Awards. Except as otherwise expressly required by law (e.g., COBRA (as
defined below)) or as specifically provided herein, all of Executive’s rights to
salary, severance, benefits, bonuses and other compensatory amounts hereunder
(if any) shall cease upon the termination of Executive’s employment hereunder.
In the event that Executive’s employment is terminated by the Company for any
reason, Executive’s sole and exclusive remedy shall be to receive the payments
and benefits described in this Section 3(c) or Section 4, as applicable.


(d)          Deemed Resignation. Upon termination of Executive’s employment for
any reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its Affiliates.


4.            Severance Payments.


(a)          Termination for Cause, or Resignation without Good Reason. If
Executive’s employment shall terminate pursuant to Section 3(a)(iii) for Cause,
or pursuant to Section 3(a)(v) for Executive’s resignation from the Company
without Good Reason, then Executive shall not be entitled to any severance
payments or benefits, except as provided in Section 3(c).


(b)          Termination without Cause, Resignation for Good Reason or
Expiration of Term. If Executive’s employment terminates without Cause pursuant
to Section 3(a)(iv), Executive resigns for Good Reason pursuant to Section
3(a)(v), or Executive’s employment terminates upon expiration of the Term or
Negotiation Term by reason of the Company providing the Notice of Non-Renewal
then, subject to Executive signing on or before the 50th day following
Executive’s Separation from Service (as defined below), and not revoking, a
release of claims in the Company’s customary form (the “Release”), and
Executive’s continued compliance with Sections 5 and 6, Executive shall receive,
in addition to payments and benefits set forth in Section 3(c), the following
benefits:


(i)          Company shall pay to Executive, an amount equal to two (2) times
the sum of (A) the Annual Base Salary plus (B) the Target Bonus, payable over
twenty-four months immediately following the Release’s effective date in equal
installments in accordance with the Company’s regular payroll practice following
the Date of Termination, until the earlier of (A) twenty-four (24) months after
the Release’s effective date or (B) the date the Executive first violates any of
the restrictive covenants set forth in Sections 5 and 6 or the provisions
of Section 7;


(ii)         Company shall pay to Executive an amount equal to the Annual Bonus,
determined based on the actual performance of the Company for the full fiscal
year in which Executive’s employment terminates, prorated for the number of days
of employment completed during the fiscal year in which the Date of Termination
occurs, payable in a lump sum cash amount at the time it would otherwise have
been paid had the Executive remained employed for the entire fiscal year;


(iii)        Executive’s equity awards (other than Waived Awards) which are not
performance based and are outstanding on the Date of Termination shall (x)
remain outstanding, (y) continue to vest notwithstanding Executive’s termination
of employment for a period of twenty-four (24) months following the Date of
Termination, with full vesting in all such equity awards on the twenty-four (24)
month anniversary of the Date of Termination and (z) remain exercisable until
the earlier of ninety (90) days following the twenty-four (24) month anniversary
after the Date of Termination or the date such equity award would have expired
had Executive remained in continuous employment;


(iv)        Executive’s equity awards (other than Waived Awards) which are
performance based and that are unvested on the Date of Termination shall (x)
remain outstanding, (y) continue to vest notwithstanding Executive’s termination
of employment but subject to satisfaction of the performance objectives set
forth in such equity award for a period of twenty-four (24) months following the
Date of Termination, and (z) remain exercisable until the earlier of ninety (90)
days after the twenty-four (24) month anniversary of the Date of Termination or
the date such equity award would have expired had Executive remained in
continuous employment;


(v)         Company shall pay to Executive in a cash lump sum an amount equal to
the amount of the premiums Executive would have been required to pay to continue
Executive’s and Executive’s covered dependents’ medical, dental and vision
coverage in effect on the Date of Termination under the Company’s group
healthcare plans pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) for twenty-four (24) months following the Date of
Termination, which amount shall be based on the premium for the first month of
COBRA coverage and shall be paid regardless of whether or not Executive elects
COBRA continuation coverage;


(vi)        Subject to continued payment by Executive of any applicable cost
owed by him under the applicable plan, for the twenty-four (24) months following
the Date of Termination continuation of life and accidental death and
dismemberment benefits substantially similar to those provided to Executive and
(as applicable) his dependents immediately prior to the date of termination or,
as applicable and if more favorable to Executive, those provided in respect of
Executive immediately prior to the first occurrence of an event or circumstance
constituting Good Reason (in each case, however, subject to any amendments to
such arrangements from time to time that are generally applicable to senior
executives of the Company), at no greater cost to Executive than the cost to
Executive immediately prior to such date or occurrence; and


(vii)       For purposes of determining the amount of any benefit payable to
Executive and Executive’s right to any benefit otherwise payable under any
pension plan (within the meaning of Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended) maintained by the Company or its
Affiliates, including the SERP Benefits (“Pension Plan”), and except to the
extent it would result in a duplication of benefits under the following
sentence, Executive shall be treated as if he had accumulated (after the date of
termination) twenty-four (24) additional months of service credit thereunder and
had been credited during such period with his compensation as in effect
immediately before termination (or, if greater and as applicable, immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason). In addition to the benefits to which Executive is entitled under any
defined contribution Pension Plan, the Company shall pay Executive a lump sum
amount, in cash, equal to the sum of (A) the amount that would have been
contributed thereto or credited thereunder by the Company on Executive’s behalf
during the twenty-four (24) months following his termination (but not including
as amounts that would have been contributed or credited an amount equal to the
amount of any reduction in base salary, bonus or other compensation that would
have occurred in connection with such contribution or credit), determined (x) as
if Executive made or received the maximum permissible contributions thereto or
credits thereunder during such period, and (y) as if Executive earned
compensation during such period at the rate in effect immediately before
termination (or, if greater and as applicable, immediately prior to the first
occurrence of an event or circumstance constituting Good Reason), and (B) the
excess, if any, of (x) Executive’s account balance under the Pension Plan as of
the date of termination over (y) the portion of such account balance that is
nonforfeitable under the terms of the Pension Plan. Notwithstanding the
foregoing but subject to execution and nonrevocation of the Release, the cash
lump sum amounts payable pursuant to Section 4(b)(v) and (vii), shall be paid
sixty (60) days after Executive’s Date of Termination.


(c)          Termination in Connection With a Change in Control. In the event
that Executive’s employment terminates without Cause pursuant to Section
3(a)(iv) or Executive resigns for Good Reason pursuant to Section 3(a)(v) within
twenty-four (24) months following a Change in Control, subject to Executive
signing on or before the 50th day following Executive’s Separation from Service,
and not revoking, the Release and Executive’s continued compliance with Sections
5 and 6, in lieu of any amounts payable under Section 4(b), then Executive shall
receive, in addition to payments and benefits set forth in Section 3(c), the
following benefits:


(i)          Company shall pay to Executive, an amount equal to two and one-half
(2 ½) times the sum of (A) the Annual Base Salary plus (B) the Target Bonus,
payable in a lump sum (provided that payments shall be made in installments on
the Schedule described in Section 4(b)(i) if the Change in Control does not
constitute a “change in control event” described in Treasury Regulation Section
1.409A-3(i)(5));


(ii)         Company shall pay to Executive an amount equal to the Annual Bonus,
determined based on the actual performance of the Company for the full fiscal
year in which Executive’s employment terminates, prorated for the number of days
of employment completed during the fiscal year in which the Date of Termination
occurs, payable in a lump sum cash amount at the time it would otherwise have
been paid had the Executive remained employed for the entire fiscal year;


(iii)        Company shall pay to Executive an amount equal to the amount of the
premiums Executive would have been required to pay to continue Executive’s and
Executive’s covered dependents’ medical, dental and vision coverage in effect on
the Date of Termination under the Company’s group healthcare plans pursuant to
COBRA for twenty-four (24) months following the Date of Termination, which
amount shall be based on the premium for the first month of COBRA coverage and
shall be paid regardless of whether or not Executive elects COBRA continuation
coverage;


(iv)        Subject to continued payment by Executive of any applicable cost
owed by him under the applicable plan, for the twenty-four (24) months following
the Date of Termination continuation of life and accidental death and
dismemberment benefits substantially similar to those provided to Executive and
(as applicable) his dependents immediately prior to the date of termination or,
as applicable and if more favorable to Executive, those provided in respect of
Executive immediately prior to the first occurrence of an event or circumstance
constituting Good Reason (in each case, however, subject to any amendments to
such arrangements from time to time that are generally applicable to senior
executives of the Company), at no greater cost to Executive than the cost to
Executive immediately prior to such date or occurrence; and


(v)         For purposes of determining the amount of any benefit payable to
Executive and Executive’s right to any benefit otherwise payable under any
Pension Plan, and except to the extent it would result in a duplication of
benefits under the following sentence, Executive shall be treated as if he had
accumulated (after the date of termination) thirty (30) months of service credit
thereunder and had been credited during such period with his compensation as in
effect immediately before termination (or, if greater and as applicable,
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason). In addition to the benefits to which Executive is
entitled under any defined contribution Pension Plan, the Company shall pay
Executive a lump sum amount, in cash, equal to the sum of (A) the amount that
would have been contributed thereto or credited thereunder by the Company on
Executive’s behalf during the thirty (30) months following his termination (but
not including as amounts that would have been contributed or credited an amount
equal to the amount of any reduction in base salary, bonus or other compensation
that would have occurred in connection with such contribution or credit),
determined (x) as if Executive made or received the maximum permissible
contributions thereto or credits thereunder during such period, and (y) as if
Executive earned compensation during such period at the rate in effect
immediately before termination (or, if greater and as applicable, immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason), and (B) the excess, if any, of (x) Executive’s account balance under
the Pension Plan as of the date of termination over (y) the portion of such
account balance that is nonforfeitable under the terms of the Pension Plan.
Notwithstanding the foregoing but subject to execution and nonrevocation of the
Release, the cash lump sum amounts payable pursuant to Section 4(c)(iii),
and (v), shall be paid sixty (60) days after Executive’s Date of Termination.


(d)          Termination Upon Death. If Executive’s employment shall terminate
as a result of Executive’s death pursuant to Section 3(a)(i), the Executive’s
estate or beneficiary shall be entitled to receive in addition to payments and
benefits set forth in Section 3(c) subject to signing on or before the 50th day
following Executive’s death, and not revoking, the Release:


(i)          a lump sum payment equal to Executive’s annual Base Salary as in
effect on the date of death;


(ii)         an amount equal to the Annual Bonus, determined based on the actual
performance of the Company for the full fiscal year in which Executive’s
employment terminates, prorated for the number of days of employment completed
during the fiscal year in which the Date of Termination occurs, payable in a
lump sum cash amount at the time it would otherwise have been paid had the
Executive remained employed for the entire fiscal year; and


(iii)        Executive’s equity awards shall vest in full at the Date of
Termination, with any performance based awards vesting at the greater of target
or actual performance through the Date of Termination.


Notwithstanding the foregoing but subject to execution and nonrevocation of the
Release, the cash lump sum amounts payable pursuant to Section 4(d)(i), shall be
paid sixty (60) days after Executive’s Date of Termination.


(e)          Termination Upon Disability. If Executive’s employment shall
terminate as a result of or Disability pursuant to Section 3(a)(ii), Executive
shall be entitled to receive in addition to the payments and benefits set forth
in Section 3(c), subject to signing on or before the 50th day following his Date
of Termination, and not revoking, the Release:


(i)          an amount equal to the Annual Bonus, determined based on the actual
performance of the Company for the full fiscal year in which Executive’s
employment terminates, prorated for the number of days of employment completed
during the fiscal year in which the Date of Termination occurs, payable in a
lump sum cash amount at the time it would otherwise have been paid had the
Executive remained employed for the entire fiscal year; and


(ii)         Executive’s equity awards vest in full at the Date of Termination,
with any performance based awards vesting at the greater of target or actual
performance through the Date of Termination.


(f)          Survival. Notwithstanding anything to the contrary in this
Agreement, the provisions of Sections 5 through 11 and Section 13(i) will
survive the termination of Executive’s employment and the expiration or
termination of the Term.


(d)          No Mitigation; Payment to Surviving Spouse. Notwithstanding
anything to the contrary in this Agreement, Executive shall not be required to
seek other employment or otherwise mitigate any damages resulting from any
termination of employment. In the event of Executive’s death prior to payment of
all compensation and benefits due to Executive under Section 3(c) or Section
4 of this Agreement, any remaining compensation and benefits shall be paid to
his spouse, if any, or if none as required by laws of succession or intestacy.


5.            Covenants. Executive acknowledges that Executive has been provided
with Confidential Information (as defined below) and, during the Term, the
Company from time to time will provide Executive with access to Confidential
Information. Ancillary to the rights provided to Executive as set forth in this
Agreement and the Company’s provision of Confidential Information, and
Executive’s agreements regarding the use of same, in order to protect the value
of any Confidential Information, the Company and Executive agree to the
following provisions, for which Executive agrees he received adequate
consideration and which Executive acknowledges are reasonable and necessary to
protect the legitimate interests of the Company and represent a fair balance of
the Company’s rights to protect its business and Executive’s right to pursue
employment:


(a)          Executive shall not, at any time during the Restriction Period (as
defined below), directly or indirectly engage in, have any equity interest in,
interview for a potential employment or consulting relationship with, or manage,
provide services to or operate any person, firm, corporation, partnership or
business (whether as director, officer, employee, agent, representative,
partner, security holder, consultant or otherwise) that engages in any business
which competes with any portion of the Business (as defined below) of the
Company anywhere in the world. Nothing herein shall prohibit Executive from
being a passive owner of not more than 5% of the outstanding equity interest in
any entity that is publicly traded, so long as Executive has no active
participation in the business of such entity.


(b)          Executive shall not, at any time during the Restriction Period,
directly or indirectly, engage or prepare to engage in any of the following
activities: (i) solicit, divert or take away any customers, clients, or business
acquisition or other business opportunity of the Company, (ii) contact or
solicit, with respect to hiring, or knowingly hire any employee of the Company
or any person employed by the Company at any time during the 12-month period
immediately preceding the Date of Termination, (iii) induce or otherwise
counsel, advise or encourage any employee of the Company to leave the employment
of the Company, or (iv) induce any distributor, representative or agent of the
Company to terminate or modify its relationship with the Company.


(c)          In the event the terms of this Section 5 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.


(d)          As used in this Section 5, (i) the term “Company” shall include the
Company and its direct and indirect parents and subsidiaries; (ii) the term
“Business” shall mean the business of the Company and shall include (a)
designing, developing, distributing, marketing or manufacturing dental products
or (b) any other process, system, product or service marketed, sold or under
development by the Company at any time during Executive’s employment with the
Company; and (iii) the term “Restriction Period” shall mean the period beginning
on the Effective Date and ending twenty-four (24) months following the Date of
Termination for any reason.


(e)          Executive agrees, during the Term and following the Date of
Termination, to refrain from Disparaging (as defined below) the Company and its
Affiliates, including any of its services, technologies, products, processes or
practices, or any of its directors, officers, agents, representatives or
stockholders, either orally or in writing. Nothing in this paragraph shall
preclude Executive from making truthful statements that are reasonably necessary
to comply with applicable law, regulation or legal process, or to defend or
enforce Executive's rights under this Agreement. For purposes of this Agreement,
“Disparaging” means making remarks, comments or statements, whether written or
oral, that impugn or are reasonably likely to impugn the character, integrity,
reputation or abilities of the entities, persons, services, products,
technologies, processes or practices listed in this Section 5(e).


(f)          Executive agrees that during the Restriction Period, Executive will
cooperate fully with the Company in its defense of or other participation in any
administrative, judicial or other proceeding arising from any charge, complaint
or other action which has been or may be filed.


(g)          Notwithstanding anything to the contrary contained in this
Agreement, if and to the extent requested by the Company during the period
commencing on the Date of Termination and ending at the end of the Restriction
Period, Executive agrees to provide to the Company up to five (5) hours of
consulting services per month, on an “as needed” basis at times and in a manner
that is mutually convenient. Executive shall not receive any additional
compensation for the provision of these consulting services beyond the severance
benefits otherwise payable pursuant to Section 4 in connection with Executive’s
services rendered during the Term.


6.            Nondisclosure of Proprietary Information.


(a)          Except in connection with the faithful performance of Executive’s
duties hereunder or pursuant to Section 6(c) and (e), Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for Executive’s benefit
or the benefit of any person, firm, corporation or other entity (other than the
Company) any confidential or proprietary information or trade secrets of or
relating to the Company (including, without limitation, business plans, business
strategies and methods, acquisition targets, intellectual property in the form
of patents, trademarks and copyrights and applications therefor, ideas,
inventions, works, discoveries, improvements, information, documents, formulae,
practices, processes, methods, developments, source code, modifications,
technology, techniques, data, programs, other know-how or materials, owned,
developed or possessed by the Company, whether in tangible, intangible or
electronic form, information with respect to the Company’s operations,
processes, products, inventions, business practices, finances, principals,
vendors, suppliers, customers, potential customers, marketing methods, costs,
prices, contractual relationships, regulatory status, prospects and compensation
paid to employees or other terms of employment) (collectively, the “Confidential
Information”), or deliver to any person, firm, corporation or other entity any
document, record, notebook, computer program or similar repository of or
containing any such Confidential Information. The Parties hereby stipulate and
agree that, as between them, any item of Confidential Information is important,
material and confidential and affects the successful conduct of the businesses
of the Company (and any successor or assignee of the Company). Notwithstanding
the foregoing, Confidential Information shall not include any information that
has been published in a form generally available to the public or is publicly
available or has become public or general industry knowledge prior to the date
Executive proposes to disclose or use such information, provided, that such
publishing or public availability or knowledge of the Confidential Information
shall not have resulted from Executive directly or indirectly breaching
Executive’s obligations under this Section 6(a) or any other similar provision
by which Executive is bound, or from any third-party breaching a provision
similar to that found under this Section 6(a). For the purposes of the previous
sentence, Confidential Information will not be deemed to have been published or
otherwise disclosed merely because individual portions of the information have
been separately published, but only if material features comprising such
information have been published or become publicly available.


(b)          Upon termination of Executive’s employment with the Company for any
reason, Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property (in whatever
form) concerning the Company’s customers, business plans, marketing strategies,
products, property, processes or Confidential Information.


(c)          Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel at Company’s expense in resisting or otherwise responding to such
process, in each case to the extent permitted by applicable laws or rules.


(d)          As used in this Section 6 and Section 7, the term “Company” shall
include the Company and its direct and indirect parents and subsidiaries.


(e)          Nothing in this Agreement shall prohibit Executive from (i)
disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 6(c) above), (ii) disclosing
information and documents to Executive’s attorney, financial or tax adviser for
the purpose of securing legal, financial or tax advice, (iii) disclosing
Executive’s post-employment restrictions in this Agreement in confidence to any
potential new employer of Executive, or (iv) retaining, at any time, Executive’s
personal correspondence, Executive’s personal contacts and documents related to
Executive’s own personal benefits, entitlements and obligations, except where
such correspondence, contracts and documents contain Confidential Information.


7.            Inventions.


All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the Business, whether or not
patentable, copyrightable, registrable as a trademark, or reduced to writing,
that Executive may discover, invent or originate during the Term, either alone
or with others and whether or not during working hours or by the use of the
facilities of the Company (“Inventions”), shall be the exclusive property of the
Company. Executive shall promptly disclose all Inventions to the Company, shall
execute at the request of the Company any assignments or other documents the
Company may deem reasonably necessary to protect or perfect its rights therein,
and shall assist the Company, upon reasonable request and at the Company’s
expense, in obtaining, defending and enforcing the Company’s rights therein.
Executive hereby appoints the Company as Executive’s attorney-in-fact to execute
on Executive’s behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.
During the Restriction Period, Executive shall assist Company and its nominee,
at any time, in the protection of Company’s (or its Affiliates’) worldwide
right, title and interest in and to Inventions and the execution of all formal
assignment documents requested by Company or its nominee and the execution of
all lawful oaths and applications for patents and registration of copyright in
the United States and foreign countries.


8.            Injunctive Relief.


It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 5- 6 or 7 will cause irreparable damage to Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 5- 6 or 7, in addition to any other remedy which
may be available at law or in equity, the Company will be entitled to specific
performance and injunctive relief without the requirement to post bond.


9.            Maximum Payment Limit. If any payment or benefit due under this
Agreement, together with all other payments and benefits that Executive receives
or is entitled to receive from the Company or any of its subsidiaries,
Affiliates or related entities, would (if paid or provided) constitute an excess
parachute payment for purposes of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), the amounts otherwise payable and benefits
otherwise due under this Agreement will either (i) be delivered in full, or (ii)
be limited to the minimum extent necessary to ensure that no portion thereof
will fail to be tax-deductible to the Company by reason of Section 280G of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state or local income and employment taxes and the excise tax imposed
under Section 4999 of the Code, results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be subject to the excise tax imposed under
Section 4999 of the Code. In the event that the payments and/or benefits are to
be reduced pursuant to this Section 9, such payments and benefits shall be
reduced such that the reduction of cash compensation to be provided to the
Executive as a result of this Section 9 is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero. All determinations
required to be made under this Section 9 shall be made by the Company’s
independent public accounting firm, or by another advisor mutually agreed to by
the parties, which shall provide detailed supporting calculations both to the
Company and Executive within fifteen (15) business days of the receipt of notice
from Executive that there has been a payment or benefit subject to this Section
9, or such earlier time as is requested by the Company.


10.          Clawback Provisions.


Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation, or any other compensation, paid to Executive
pursuant to this Agreement or any other agreement or arrangement with the
Company which is subject to recovery under any Policy, law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such Policy,
law, government regulation or stock exchange listing requirement.


11.          Assignment and Successors.


The Company may assign its rights and obligations under this Agreement to a
United States subsidiary of the Company that is the main operating company of
the Company (or the principal employer of employees of the Company and its
subsidiaries) in the United States or to any successor to all or substantially
all of the business or the assets of the Company (by merger or otherwise), and
may assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates. This Agreement shall be binding
upon and inure to the benefit of the Company, Executive and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. None
of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law. Notwithstanding the foregoing,
Executive shall be entitled, to the extent permitted under applicable law and
any applicable Company benefit plans or arrangements, to select and change a
beneficiary or beneficiaries to receive compensation hereunder following
Executive’s death by giving written notice thereof to the Company.


12.          Certain Definitions.


(a)          Affiliate. “Affiliate” shall mean a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Person specified.


(b)          Beneficial Owner. “Beneficial Owner” shall have the meaning defined
in Rule 13d-3 under the Exchange Act.


(c)          Cause. The Company shall have “Cause” to terminate Executive’s
employment hereunder upon:


(i)          a majority, plus at least one, of the members of the Company’s
Board of Directors, excluding Executive, determining that (a) Executive has
committed an act of fraud against the Company, or (b) Executive has committed an
act of malfeasance, recklessness or gross negligence against the Company that is
materially injurious to the Company or its customers; or


(ii)         Executive materially breaching the terms of this Agreement; or


(iii)        Executive’s indictment for, or conviction of, or pleading no
contest to, a felony or a crime involving Executive’s moral turpitude.


Notwithstanding the foregoing, clauses (i) – (iii) shall not constitute “Cause”
unless and until the Company has: (x) provided Executive, within 60 days of any
Company director’s knowledge of the occurrence of the facts and circumstances
underlying such Cause event, written notice stating with specificity the
applicable facts and circumstances underlying such finding of Cause; and (y)
provided Executive with an opportunity to cure the same (if curable) within 30
days after the receipt of such notice.


(d)          Change in Control. “Change in Control” shall mean an event set
forth in any one of the following paragraphs shall have occurred following the
Effective Date:


(i)          any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates) representing 30% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (2)
of paragraph (iii) below; or


(ii)         the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company's stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or


(iii)        there is consummated a merger or consolidation of the Company (or
any direct or indirect parent or subsidiary of the Company) with any other
company, other than (1) a merger or consolidation which would result in the
Beneficial Owners of the voting securities of the Company outstanding
immediately prior thereto continuing to own, in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, more than 50% of the combined
voting power of the voting securities of the Company, the entity surviving such
merger or consolidation or, if the Company or the entity surviving such merger
or consolidation is then a subsidiary, the ultimate parent thereof outstanding
immediately after such merger or consolidation, (2) a merger or consolidation
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger or consolidation is then a subsidiary, the
ultimate parent thereof, or (3) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s, a surviving entity’s
or, if the Company or the entity surviving such merger or consolidation is then
a subsidiary, the ultimate parent’s then outstanding securities; or


(iv)        the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed or any parent thereof.


Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Shares
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.


(e)          Date of Termination. “Date of Termination” shall mean (i) if
Executive’s employment is terminated by Executive’s death, the date of
Executive’s death; (ii) if Executive’s employment is terminated pursuant
to Section 3(a)(ii) – (vi) either the date indicated in the Notice of
Termination or the date specified by the Company pursuant to Section 3(b),
whichever is earlier.


(f)          Disability. “Disability” shall mean, at any time the Company or any
of its affiliates sponsors a long-term disability plan for the Company’s
employees, “disability” as defined in such long-term disability plan for the
purpose of determining a participant’s eligibility for benefits, provided,
however, if the long-term disability plan contains multiple definitions of
disability, “Disability” shall refer to that definition of disability which, if
Executive qualified for such disability benefits, would provide coverage for the
longest period of time. The determination of whether Executive has a Disability
shall be made by the person or persons required to make disability
determinations under the long-term disability plan. At any time the Company does
not sponsor a long-term disability plan for its employees, Disability shall mean
Executive’s inability to perform, with or without reasonable accommodation, the
essential functions of Executive’s position hereunder for a total of three
months during any twelve-month period as a result of incapacity due to mental or
physical illness as determined by a physician selected by the Company (or its
insurers) . Any unreasonable refusal by Executive to submit to a medical
examination for the purpose of determining Disability within a reasonable period
following a written request by the Company (or its insurers) shall be deemed to
constitute conclusive evidence of Executive’s Disability.


(g)          Exchange Act. “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended from time to time.


(h)          Good Reason. “Good Reason” shall mean:


(i)          a reduction in Base Salary, other than any reduction which is
insignificant or is implemented as part of a formal austerity program approved
by the Board and applicable to all other senior executive officers of the
Company, provided such reduction does not reduce Executive’s Base Salary by a
percentage greater than the average reduction in compensation of all other
senior executive officers of the Company


(ii)         the Company reduces Executive’s total target annual compensation
opportunity (Annual Base Salary plus Target Bonus plus grant date value of
annual equity awards) below $6,500,000;


(iii)        a material, adverse change in Executive’s responsibilities,
authority or duties (including as a result of the assignment of duties
materially inconsistent with Executive’s position);


(iv)        the Company breaches a material obligation to Executive under the
terms of this Agreement;


(v)         the Company requires Executive to relocate his principal office
without his consent to a location other than the Company’s headquarters or the
Company’s principal offices in the United States as in existence on the
Effective Date; and


(vi)        the Company delivering to Executive a Notice of Non-Renewal which
does not include a request to negotiate a new agreement during the Negotiation
Term;


However, none of the foregoing events or conditions will constitute Good Reason
unless: (x) Executive provides the Company with written objection to the event
or condition within ninety (90) days following the occurrence thereof, (y) the
Company does not reverse or otherwise cure the event or condition within thirty
(30) days of receiving that written objection, and (z) the Executive resigns his
employment within thirty (30) days following the expiration of that cure period.


(i)          Person. “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) the Company or its Subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of Common Shares of the
Company.


13.         Miscellaneous Provisions.


(a)          Governing Law. This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of State of New York without reference to
the principles of conflicts of law of the State of New York or any other
jurisdiction, and where applicable, the laws of the United States.


(b)          Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.


(c)          Notices. Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:


(i)          If to the Company, to the attention of the General Counsel at its
headquarters,


(ii)         If to Executive, at the last address that the Company has in its
personnel records for Executive, or


(iii)        At any other address as any Party shall have specified by notice in
writing to the other Party.


(d)          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. Signatures delivered by
facsimile shall be deemed effective for all purposes.


(e)          Entire Agreement. The terms of this Agreement are intended by the
Parties to be the final expression of their agreement with respect to the
subject matter hereof and supersede all prior understandings and agreements,
whether written or oral (including, without limitation, the Prior Agreement).
The Parties further intend that this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.


(f)          Amendments; Waivers. This Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company (other than Executive). By an instrument in
writing similarly executed, Executive or a duly authorized officer of the
Company (other than Executive) may waive compliance by the other Party with any
specifically identified provision of this Agreement that such other Party was or
is obligated to comply with or perform; provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder preclude any other or further exercise of any other
right, remedy, or power provided herein or by law or in equity.


(g)          Construction. This Agreement shall be deemed drafted equally by
both the Parties. Its language shall be construed as a whole and according to
its fair meaning. Any presumption or principle that the language is to be
construed against any Party shall not apply. The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation. Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary. Also, unless the context clearly indicates to the
contrary, (i) the plural includes the singular and the singular includes the
plural; (ii) “and” and “or” are each used both conjunctively and disjunctively;
(iii) “any,” “all,” “each,” or “every” means “any and all,” and “each and
every”; (iv) “includes” and “including” are each “without limitation”; (v)
“herein,” “hereof,” “hereunder” and other similar compounds of the word “here”
refer to the entire Agreement and not to any particular paragraph, subparagraph,
section or subsection; and (vi) all pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the entities or persons referred to may require.


(h)          Arbitration. If any dispute or controversy arises under or in
connection with this Agreement, is not resolved within a commercially reasonable
time not to exceed sixty (60) days, then such dispute or controversy shall be
settled exclusively by arbitration, conducted before a single neutral arbitrator
at a location mutually agreed between the Company and Executive within the state
of the Company’s headquarters at such time in accordance with the Employment
Arbitration Rules & Procedures of JAMS (“JAMS”) then in effect, in accordance
with this Section 13(h), except as otherwise prohibited by any nonwaivable
provision of applicable law or regulation. The parties hereby agree that the
arbitrator shall construe, interpret and enforce this Agreement in accordance
with its express terms, and otherwise in accordance with the governing law as
set forth in Section 13(a). Judgment may be entered on the arbitration award in
any court having jurisdiction, provided, however, that the either Party shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of the provisions of
this Agreement and Executive hereby consents that such restraining order or
injunction may be granted without requiring the other Party to post a bond.
Unless the parties otherwise agree, only individuals who are on the JAMS
register of arbitrators shall be selected as an arbitrator. Additionally, except
upon showing of cause each party shall have the right to propound no more than
10 special interrogatories and requests for admission, and to take the
deposition of one individual and any expert witness designated by the other
party. Within 20 days of the conclusion of the arbitration hearing, the
arbitrator shall prepare written findings of fact and conclusions of law. It is
mutually agreed that the written decision of the arbitrator shall be valid,
binding, final and enforceable by any court of competent jurisdiction. In the
event action is brought pursuant to this Section 13(h), the arbitrator shall
have authority to award fees and costs to the prevailing party, in accordance
with applicable law. If in the opinion of the arbitrator there is no prevailing
party, then each party shall pay its own attorney’s fees and expenses. Both
Executive and the Company expressly waive their right to a jury trial. Nothing
in this subsection shall be construed as precluding the bringing of an action
for injunctive relief or specific performance as provided in this Agreement.
This dispute resolution process and any arbitration hereunder shall be
confidential and neither any Party nor the arbitrator shall disclose the
existence, contents or results of such process without the prior written consent
of all Parties, except where necessary or compelled in a Court to enforce this
arbitration provision or an award from such arbitration or otherwise in a legal
proceeding. Notwithstanding the foregoing, Executive and the Company each have
the right to resolve any issue or dispute over intellectual property rights by
Court action instead of arbitration. The Company may also enjoin by Court action
any breach of Sections 5-6 or 7 as permitted by Section 8.


(i)          Enforcement. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.


(j)          Withholding. The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold
or by its Policies it customarily withholds. The Company shall be entitled to
rely on an opinion of counsel if any questions as to the amount or requirement
of withholding shall arise.


(k)          Section 409A.


(i)          General. The intent of the Parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.


(ii)         Separation from Service. Notwithstanding anything in this Agreement
to the contrary, any compensation or benefits payable under this Agreement that
is considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits described
in Sections 4(b)-(e) shall not be paid, or, in the case of installments, shall
not commence payment, until the sixtieth (60th) day following Executive’s
Separation from Service (the “First Payment Date”). Any lump sum payment or
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the First Payment Date
and any remaining installment payments shall be made as provided in this
Agreement.


(iii)        Specified Employee. Notwithstanding anything in this Agreement to
or any other agreement providing compensatory payments to Executive to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, any payment of compensation or benefits to which Executive is entitled
under this Agreement or any other compensatory plan or agreement that is
considered nonqualified deferred compensation under Section 409A payable as a
result of Executive’s Separation from Service shall be delayed to the extent
required in order to avoid a prohibited distribution under Section 409A until
the earlier of (i) the expiration of the six-month period measured from the date
of Executive’s Separation from Service with the Company or (ii) the date of
Executive’s death. Upon the first business day following the expiration of the
applicable Section 409A period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
or any other compensatory plan or agreement shall be paid as otherwise provided
herein or therein.


(iv)        Expense Reimbursements. To the extent that any reimbursements under
this Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred; provided, that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.


(v)         Tax Gross Up Payments. Any tax gross-up payments to which Executive
is entitled hereunder shall be paid to Executive no later than December 31 of
the year next following the year which Executive remits the related tax payments
to the applicable tax authorities, including the amount of additional taxes
imposed upon Executive due to the Company’s reimbursement of the taxes on the
compensation subject to the tax gross up.


(vi)        Installments. Executive’s right to receive any installment payments
under this Agreement, including without limitation any continuation salary
payments that are payable on Company payroll dates, shall be treated as a right
to receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A. Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to Section
409A.


14.          Executive Acknowledgement.


Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.


[Signature Page Follows]








IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.


 
DENTSPLY INTERNATIONAL INC.
 
 
 
 
By:
/s/ Bret W. Wise
 
 
Name: Bret W. Wise
 
 
Title: Chairman and Chief Executive Officer
 
 
 
 
SIRONA DENTAL SYSTEMS, INC.
 
 
 
 
By:
/s/ Jonathan Friedman
 
 
Name: Jonathan Friedman
 
 
Title: General Counsel
 
 
 
 
EXECUTIVE
 
 
 
 
By:
/s/ Jeffrey T. Slovin
 
 
Jeffrey T. Slovin







1